Case 3:19-cv-00468-MMH-JRK Document 39 Filed 01/04/21 Page 1 of 2 PageID 186




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   KENNETH R. TALLMAN, JR. and
   KAREN TALLMAN, his wife,

                Plaintiffs,

   v.                                                     Case No. 3:19-cv-468-J-34JRK

   GEORGIA-PACIFIC CONSUMER
   OPERATIONS LLC,

                Defendant.



                                          ORDER

         THIS CAUSE is before the Court sua sponte. Plaintiff Kenneth R. Tallman, Jr.

   initiated this action against Georgia-Pacific, LLC in state court on April 1, 2019. See

   Complaint for Damages and Demand for Jury Trial (Doc. 5; Complaint). Georgia-Pacific,

   LLC removed the action to this Court on April 25, 2019, invoking the Court’s diversity

   jurisdiction pursuant to 28 U.S.C. § 1332. See Notice of Removal (Doc. 1; Notice). In

   the Notice, Georgia-Pacific, LLC properly identified its own citizenship, including the

   citizenship of its members, and the citizenship of Plaintiff Kenneth Tallman. See Notice

   ¶¶ 6, 8. However, since that time, Plaintiff has twice amended the Complaint, adding an

   additional Plaintiff, Karen Tallman, removing Georgia-Pacific, LLC as a party, and naming

   Georgia-Pacific Consumer Operations LLC as the Defendant to this action. See Plaintiffs’

   Second Amended Complaint for Damages and Demand for Jury Trial (Doc. 37). Upon

   review of the Second Amended Complaint and the record in this case, the Court finds that
Case 3:19-cv-00468-MMH-JRK Document 39 Filed 01/04/21 Page 2 of 2 PageID 187




   the parties have failed to identify the citizenship of Karen Tallman1 or the new Defendant,

                                                             2
   Georgia-Pacific Consumer Operations LLC.                      Accordingly, to ensure the Court’s

   continuing diversity jurisdiction over this action, the Court will direct the parties to confer

   and file a joint notice properly identifying the citizenship of Plaintiff Karen Tallman and

   Defendant Georgia-Pacific Consumer Operations LLC. Accordingly, it is

           ORDERED:

           The parties shall have up to and including January 19, 2021, to provide the Court

   with sufficient information so that it can determine whether it has diversity jurisdiction over

   this action.

           DONE AND ORDERED in Jacksonville, Florida this 4th day of January, 2021.




   lc11
   Copies to:

   Counsel of Record


           1
              The Second Amended Complaint alleges that Karen Tallman is a “resident” of Florida, see Second
   Amended Complaint ¶ 2, but to establish diversity over a natural person, a complaint must include allegations
   of the person’s citizenship, not where he or she resides. See Taylor v. Appleton, 30 F.3d 1365, 1367 (11th
   Cir. 1994). A natural person’s citizenship is determined by his or her “domicile,” or “the place of his true,
   fixed, and permanent home and principal establishment . . . to which he has the intention of returning
   whenever he is absent therefrom.” McCormick v. Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002)
   (quotation and citation omitted). “Citizenship, not residence, is the key fact that must be alleged in the
   complaint to establish diversity for a natural person.” Taylor, 30 F.3d at 1367 (emphasis supplied); see also
   Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘[d]omicile’ is not necessarily
   synonymous with ‘residence’”). In the Notice, Georgia-Pacific LLC identified Kenneth Tallman’s state of
   citizenship. See Notice ¶ 6.

           2
             As acknowledged in the Notice, “a limited liability company is a citizen of any state of which a
   member of the company is a citizen.” Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d
   1020, 1022 (11th Cir. 2004) (per curiam). Although the Notice properly traces Georgia-Pacific LLC’s
   citizenship through several layers of members, the new Defendant, Georgia-Pacific Consumer Operations
   LLC is not one of the entities whose citizenships were identified in the Notice. See Notice ¶ 8.




                                                       -2-
